Title: To James Madison from George W. Erving, 26 July 1803
From: Erving, George W.
To: Madison, James


					
						Sir
						London July 26. 1803
					
					At the Request of J. Forbes our Consul at Hamburgh I forward the inclosed.  With 

perfect Respect Your very obt. St.
					
						George W. Erving
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
